Case 1:18-cv-05342-DLI-RML Document 19 Filed 11/02/18 Page 1 of 2 PageID #: 163




Joshua Feinstein
Partner
Direct Dial: 716.848.1318
jfeinste@hodgsonruss.com




                                                           November 2, 2018


Via CM/ECF

Hon. Robert M. Levy
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Dear Judge Levy:

                    Re:       Abramovich v. Magic Home Care, LLC
                              Case No. 18 Civ. 5342

                We represent the defendant Magic Home Care, LLC (“Magic Home”) in the
above wage-and-hour putative class and collective action. Per our letter to Judge Irizarry that
was filed earlier today (Docket No. 18), we have requested a pre-motion conference with respect
to a motion to dismiss or stay the action and compel arbitration.

                If our anticipated motion to dismiss or stay is granted, it will moot the other
pending proceedings in this matter, including plaintiff’s motion for conditional certification
(Docket No. 14) and the initial Rule 16 conference (and related Rule 26(a) and (f) practice). See
Thompson v. Body Sculpt Int'l, LLC, No. 18-CV-1001, 2018 WL 3235545 (granting motion to
stay in favor of arbitration and denying pending motion for conditional certification as moot).
As set forth in our letter to Judge Irizarry, our anticipated motion is highly meritorious.
Accordingly, to conserve the Court’s and parties’ resources, we respectfully request that Court
hold the plaintiff’s motion for conditional certification in abeyance, pending resolution of our
motion to stay in favor of arbitration.

                Currently, no date has been set for either oral argument on the plaintiff’s motion
or the initial Rule 16 conference, although Magic Home’s opposition to the plaintiff’s motion is
due November 9, 2018 under the Local Rules. This is the first request by either side for an
extension with respect to either plaintiff’s motion or the Rule 16 conference.




                       The Guaranty Building, 140 Pearl Street, Suite 100 | Buffalo, New York 14202-4040 | 716.856.4000 | HodgsonRuss.com

                                                                   Albany  Buffalo  New York  Palm Beach  Saratoga Springs  Toronto
Case 1:18-cv-05342-DLI-RML Document 19 Filed 11/02/18 Page 2 of 2 PageID #: 164

Hon. Robert M. Levy
November 2, 2018
Page 2




               We have conferred with plaintiff’s counsel but they do not consent to this relief.
They advise that they require more time to explore their defenses to arbitration and submit their
response to our request for a pre-motion conference before taking a position.

                                             Respectfully yours,
                                             s/Joshua Feinstein
                                             Joshua Feinstein


cc:    Peter C. Godfrey, Esq.
       Steven L. Wittels, Esq.
       J. Burkett McInturff, Esq.
       Tiasha Palikovic, Esq.
       Andrey Belenky, Esq.
       Dmitry Kheyfits, Esq.
       (via CM/ECF)
